Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Cowan on 3/9/2022.

The application has been amended as follows: 
Specification amendment to paragraph 3:

The components which permit the pivoting of the support plate, and also the components which make up the aforementioned locking mechanism, can be viewed in Figures 2, 4 and 5. A generally circular mount 19 forming a part of the base 3 is provided, the mount 19 having a pair of upwardly extending projections such as lugs 20,21 on opposing sides of the mount 19. Each lug 20,21 includes an aperture 23 through which, in use, the pivot axis A extends. A cover plate 25 is provided between the mount 19 and base 3 in order to cover the base. One or more shims 27 may be provided on an upper surface 68 of the mount 19 so as to adjust the height of that upper surface 68, the reasons for which will be explained in more detail below. The mount 19 is attached to the base 3 by a plurality of threaded screws 29. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774